Citation Nr: 1109441	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-02 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation above 10 percent for posttraumatic stress disorder (PTSD) from April 18, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to July 1969 and from November 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2010, the Veteran testified at a personal hearing before the undersigned. 

The record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

For the reasons that will be further discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if any further action is required on their part.


REMAND

The Veteran claims that the initial 10 percent evaluation assigned for his PTSD does not adequately reflect the level of socio-economic impairment produced by this service connected psychiatric disability.  He further indicates that his level of impairment as a result of PTSD has actually increased in severity over the course of the more than three years that has elapsed since the most recent VA-authorized psychiatric examination of record, which was conducted in November 2007.  

In this regard, the Veteran also contends at his September 2010 hearing that the findings obtained from the November 2007 VA psychiatric examination were inaccurate with regard to the severity of his PTSD because it was the first time that he had ever undergone a clinical psychiatric evaluation and felt awkward as he was unaccustomed to and uncomfortable with the questions posited to him.  He testified that he provided incomplete and restrained answers to the examiner and downplayed or otherwise withheld expressing his actual symptoms, which he believes presented an inaccurately less severe picture of his psychiatric disability that did not reflect its actual level of impairment.  Having indicated that he has since sought private psychiatric counseling and is now more comfortable with subjecting himself to clinical questioning and discussing his PTSD, he therefore requests that his appeal be remanded so that he may be scheduled for a new VA psychiatric examination in order to obtain a more accurate assessment of his PTSD. 

In support of his contention that his PTSD has become worse since his last VA examination, the Veteran submits a March 2010 private psychiatric report showing his treatment and counseling for PTSD, which includes a Global Assessment of Functioning (GAF) score of 45, indicating serious impairment of social and occupational functioning, as compared to the GAF score of 72 obtained on prior VA examination in November 2007, which indicates no more than slight social and occupational impairment at the time.  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).

When the Veteran claims that his disability has worsened since the time when it originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds that a remand is required to provide him with a new examination.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the Veterans Claims Assistance Act of 2000 (VCAA), requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

In this regard, the Board notes that although a March 2009 private psychiatric counseling report is of record, the Board calls the AMC/RO's attention to the Veteran's hearing testimony indicating that he had five or six private counseling sessions for PTSD, which ended in March 2009.  Furthermore, the Veteran's VA treatment records presently associated with his claims file are current up to April 2010.  Therefore, on remand, the RO should undertake the appropriate measures to obtain and associate with the claims file the missing private counseling records and his post-April 2010 VA treatment records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

The Board notes at this juncture that at his September 2010 hearing, the Veteran reported that approximately one and a half years earlier, he was dismissed by his employers from his last job as a finance and budget analyst/consultant because of his decreasing performance.  He contended that his PTSD adversely affected his ability to keep his job.  These records are also not found in the record.  Therefore, while the appeal is in remand status, his employment records should also be obtained and associated with the claims files.  Id.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO, via the AMC, for the following action:

1.  After obtaining from the Veteran all needed authorizations, the RO should obtain and associate with the record the missing private counseling records, all records related to his losing his job, and his post-April 2010 VA treatment records.  All actions to obtain the requested records should be documented fully in the claims files.  

2.  After the above development has been undertaken, the RO should provide the Veteran with a psychiatric examination to determine the current state of his service-connected PTSD.  The Veteran's claims files and his relevant clinical history should be made available for the examiner's review in connection with the examination and the examiner should note in his/her report that the Veteran's claims files have been reviewed.  Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a.)  Is the Veteran's PTSD currently manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; are his psychiatric symptoms controlled by continuous medication?

(b.)  Is the Veteran's PTSD currently manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)?

(c.)  Is the Veteran's PTSD currently manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships?

(d.)  Is the Veteran's PTSD currently manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships?

(e.)  Is the Veteran's PTSD currently manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name?

(f.)  Any other current manifestations of PTSD should be identified and, if present, the severity thereof should be identified and discussed.  

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

3.  Afterwards, the RO should review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

4.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to an initial evaluation greater than 10 percent for PTSD from April 18, 2007.  Such readjudication should take into account whether "staged" ratings are appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case which takes into account all evidence received by VA since the October 2008 statement of the case including the March 2009 private consultation and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

